Order entered April 19, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-01311-CR

                           JAMES TYRIE BEATS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law
                               Rockwall County, Texas
                          Trial Court Cause No. CR14-1576

                                        ORDER
      Before the Court is the State’s April 17, 2018 motion to abate the appeal. We DENY the

motion.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE